Citation Nr: 1311765	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  09-07 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to specially adapted housing assistance.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to September 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In his March 2009 VA Form 9, substantive appeal, the Veteran requested a hearing before the Board.  Such a hearing was scheduled for June 5, 2011; the Veteran failed to appear (without giving cause).  In October 2011 the case was remanded for additional development and adjudicative action.  


FINDINGS OF FACT

1.  The Veteran has established service connection for: hypertensive cardiovascular disease, rated 60 percent; low back strain with degenerative joint disease and spinal stenosis at L4-5, rated 40 percent; atrial fibrillation associated with hypertensive cardiovascular disease, rated 10 percent; right and left sciatic radiculopathy associated with the low back strain, rated 10 percent, each; right and left foot degenerative arthritis associated with the low back strain, rated 10 percent, each; and hemorrhoids, rated 0 percent.  He has also been awarded a total disability rating based on individual unemployability (TDIU).  

2.  The Veteran has not established entitlement to compensation for permanent and total disability due to the loss, or loss of use, of both lower extremities; blindness in both eyes plus the anatomical loss, or loss of use, of one lower extremity; loss, or loss of use, of one lower extremity together with residuals of organic disease or injury or loss or loss of use, of one upper extremity which so affect the functions of balance or propulsion so as to preclude locomotion without assistive devices; loss or loss of use of both upper extremities; or burns resulting in contractures causing limitation of motion of the extremities or trunk.



CONCLUSION OF LAW

The criteria for establishing entitlement to specially adapted housing assistance are not met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.809 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An October 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent post service treatment records have been secured.  

In October 2011, the Board remanded this case for an examination of the Veteran.  Such examination was conducted in November 2011 (with an addendum opinion provided in April 2012).  [The addendum was sought because that the initial examination report did not address the loss of use questions presented (and because the examiner apparently believed, mistakenly, that the Veteran had established service connection for diabetes mellitus.]  The Board's review of the April 2012 addendum opinion found that it contains sufficient clinical findings and opinion with informed discussion of rationale to provide probative medical evidence adequate for adjudication of this matter.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to these appeals.  [The Board has reviewed the Veteran's claims file and Virtual VA (VA's electronic data storage system).  While most of the records in Virtual VA are duplicates of records in the claims file, there are in Virtual VA 2011,VA treatment records which are not in the claims file (including the report of an August 2011 VA examination that notes clinical findings regarding the Veteran's lower extremities, and is relevant to the issue on appeal.]  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A certificate of eligibility for assistance in acquiring specially adapted housing may be issued if, among other things, a veteran is entitled to compensation for permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury or loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) loss or loss of use of both upper extremities; or  (5) full thickness or subdermal burns resulting in contractures causing limitation of motion of two or more extremities or one extremity and the trunk.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).  

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.

The Veteran has established service connection for: hypertensive cardiovascular disease, rated 60 percent; low back strain with degenerative joint disease and spinal stenosis at L4-5, rated 40 percent; atrial fibrillation associated with hypertensive cardiovascular disease, rated 10 percent; right and left sciatic radiculopathy associated with the low back strain, rated 10 percent, each; right and left foot degenerative arthritis associated with the low back strain, rated 10 percent, each; and hemorrhoids, rated 0 percent.  He has also been awarded a TDIU rating.  

The Veteran alleges that because of his service-connected disabilities he requires specially adapted housing to accommodate his disabilities.  In particular, he notes that while a ramp has been installed outside of his home, he also experiences difficulty maneuvering inside the home and requires assistance getting in and out of the bathtub.  He notes further that he wears a leg brace on his left leg, requires the use of a cane for walking, and that at least 80 percent of his "awake time" is spent confined to a power motorized wheelchair (issued by VA).  See July 2010 notice of disagreement; March 2009 VA Form 9, substantive appeal; and September 2010 statement from the Veteran.

The record includes extensive VA treatment records which show that the Veteran receives regular treatment for a variety of health conditions, including his service-connected disabilities.  The record shows the Veteran was in a motorcycle accident in 1986, wherein he sustained a severe head injury and fractured his left femur and left knee cap.  See February 1987 private medical record and May 1988 VA examination report.  A January 1988 private medical record shows that the Veteran's severe head injury caused cognitive impairment.  A May 1996 VA treatment record notes that the Veteran is morbidly obese and "mostly confined to his wheelchair due to an old left leg injury in a motor vehicle accident in 1986."  A May 2006 VA treatment record also notes that the Veteran is morbidly obese and that it "has gotten to the point that he has had trouble walking and he usually gets around in a wheelchair."  

In October 2007 the Veteran was afforded a VA examination to determine whether he "ha[d] loss of use of his lower extremities."  Although the report noted that the Veteran wore a left knee brace and used a wheelchair for mobility, it was not noted whether these assistive devices were needed because of his service-connected (or nonservice-connected) disabilities.  An opinion was also not provided as to whether he had loss of use of the lower extremities.  Instead, the examiner opined that the Veteran had peripheral neuropathy, sciatica, and mild degenerative arthritis in both his feet, and that the peripheral neuropathy was "most likely" related to his nonservice-connected diabetes mellitus whereas the mild degenerative arthritis was "most likely" related to his service-connected sciatica and low back strain.  [Service connection for right and left foot degenerative arthritis was awarded based upon the October 2007 VA examination report.]  In October 2011 the Board remanded the case for an examination of the Veteran to determine whether or not he has loss of use of the lower extremities (and if so, whether such is due to service-connected disabilities).

On November 2010 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the examiner was asked to describe the restrictions in the Veteran's lower extremities with particular reference to the extent of limitation of motion, atrophy, and contractures or other interference.  The examiner noted that the Veteran had numbness in both legs distal to mid thigh and had weakness in both legs.  The examiner also wrote the Veteran had poor balance because of weak legs.  He noted that even with the four-wheeled walker, the Veteran could walk only 10 feet.  The examiner wrote the Veteran primarily used a powered wheelchair.  The complete diagnoses were brain trauma-multiple contusions, atrial fibrillation, hepatitis B, low back pain, and diabetes mellitus.

A December 2010 VA examination report shows the examiner noted the Veteran used a motorized wheelchair, left knee brace, and a walker.  As to the left lower extremity, the examiner wrote the Veteran had limitation of joint motion, muscle weakness and paralysis.  As to the right lower extremity, there was limitation of joint motion and muscle weakness.  The examiner wrote the Veteran had impaired weight bearing and usually needed a wheelchair and that the Veteran's propulsion was not normal, and that he required assistance with walking and could ambulate only short distances.  

On August 2011 VA examination the examiner found the disabilities affecting the peripheral nerves were peripheral neuropathy, degenerative disc disease of the lumbar spine, and type 2 diabetes mellitus.  The Veteran had moderate paresthesias and/or dysesthesias in the lower extremities and severe numbness in the lower extremities.  On testing, muscle strength was 2/5 for knee extension, ankle plantar flexion and ankle dorsiflexion in both lower extremities.  Reflexes were 1+ in the knee and 0 (absent) in the ankle, bilaterally.  Sensation was decreased in the upper thigh and thigh/knee and was absent in the lower leg/ankle and foot/toes.  The examiner found the Veteran had incomplete paralysis of the sciatic nerve in the lower extremities, which was found to be moderately severe in both lower extremities.  The Veteran had incomplete paralysis of the external popliteal (common peroneal) nerve, which was moderate in both lower extremities.  The other nerves involving the lower extremity, such as musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous, and ilio-inguinal were all found to have incomplete paralysis that was moderate in degree in both lower extremities.  The assistive devices used by the Veteran were wheelchair (constant use), brace (constant use) and walker (regular use).  The examiner was asked if due to the peripheral nerve conditions, was there functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis and answered "No."  The examiner noted that an electromyography had been completed in September 2011, which revealed "mild stable lower peripheral neuropathy from diabetes."  

On a November 2011 VA examination  the examiner discussed the Veteran's ability to use toilet and bathing facilities in his home.  She noted the Veteran was unable to get to the bathroom because of a narrow hallway which would not accommodate his wheelchair.  

As was noted above, VA sought an addendum to the November 2011 examination report.  In the April 2012 addendum, the examiner concluded that the Veteran's [non-service-connected] knees and associated degenerative arthritis of the knees were what prevented him from walking, not the service-connected lumbar spine disability, bilateral foot arthritis and radiculopathy.  She stated that none of the Veteran's service-connected disabilities were causing loss of use of the lower extremities.  The examiner stated that the numbness in the Veteran's lower extremities due to morbid obesity and uncontrolled diabetes mellitus was "so bad" that there was no way to tell if there was any radiculopathy coming from the lumbar spine.  She described the diabetic neuropathy as being moderate and "to the knees" and that the Veteran had profound venous stasis with recurrent ulcers from this on the lower extremities.

The Veteran has not established service connection for any disability resulting in loss of visual acuity.  While he has service-connected disabilities of the lower extremities, such do not include (are not shown to result in) loss of use of either lower extremity, nor does he have service-connected loss of use of an upper extremity.  He has not established service connection for residuals of a burn injury.  Furthermore, there is no competent evidence that he has a service-connected organic disease that affects the functions of balance or propulsion [his cardiovascular disease is not shown affect these functions].  As was noted above, in 1986 he was involved in a motorcycle accident, which resulted in non-service -connected cognitive impairment.

Specifically regarding loss of use of a lower extremity due to service-connected disability, the Board finds that , while there is some evidence both supporting and against a finding that such exists, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities result in the loss, or loss of use, of a lower extremity.  Even conceding (strictly for the purpose of this decision) that the Veteran may have lower extremity impairment of a level of severity approximating loss of use of a lower extremity, such is not shown it is due to service- connected disability, but instead has been attributed to non-service-connected disabilities, which may not be considered in determining entitlement to the benefit sought.  A medical professional who was specifically asked whether the Veteran's loss of use of the lower extremities could be attributed to his service-connected disabilities, made an explicit finding that she could not attribute the loss of use of the lower extremities to a service-connected disability.  She explained that the reasons for the Veteran's loss of use of the lower extremities were morbid obesity, profound venous stasis (with seven-year treatment for lower extremity ulcers), degenerative arthritis of the knees and poorly-controlled diabetes mellitus with diabetic neuropathy for many years, none of which is service-connected.  No medical professional has made a finding to the contrary, i.e., that the Veteran has loss of use of a lower extremity due to a service-connected disability or disabilities.  

The governing law and regulations list clear alternate disability criteria that must be met to establish entitlement to the benefit sought in this appeal.  The Veteran's service-connected disabilities do not meet any of these alternate criteria.  The Board acknowledges that due to his service-connected disabilities the Veteran has severe challenges in everyday living.  However, because he is not shown to have the service-connected disabilities that are legal requirements for such, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing may not be granted.


ORDER

The appeal to establish entitlement to specially adapted housing assistance is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


